Exhibit 10.1

 

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (the “Amendment”), is made
effective this 4th day of May 2015 (the “Amendment Effective Date”), by and
between MAXINE GOWEN, PH.D. (“Executive”), and TREVENA, INC., a Delaware
corporation (the “Company”).  Company and the Executive collectively are
referred to as the “Parties.”

 

BACKGROUND

 

WHEREAS, the Executive and Company are parties to an Executive Employment
Agreement effective on January 31, 2014 (the “Employment Agreement”); and

 

WHEREAS, the Parties desire to amend the Employment Agreement as provided
herein.

 

NOW, THEREFORE, in consideration of the promises herein contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties hereto agree
as follows:

 

(1)                                 Terms not otherwise defined herein shall
have the meanings ascribed to them in the Employment Agreement.

 

(2)                                 Paragraph 7(a)(ii) of the Employment
Agreement hereby is deleted in its entirety and replaced with the following:

 

(ii)(A)  a pro-rata bonus for the calendar year of termination, determined by
multiplying Executive’s Target Bonus for such year (assuming employment for the
entire year) by a fraction whose numerator is the number of days that Executive
was employed during such year and whose denominator is the total number of days
in such year, payable within 60 days following the date of Executive’s
termination of employment; and

 

(B)  to the extent not already paid, a cash incentive award under the Company’s
Incentive Compensation Plan or any similar incentive plan (the “ICP”) related to
the fiscal year immediately preceding the year of termination in an amount as
determined by the Company’s Board or the Compensation Committee of the Board, as
the case may be, in its sole judgment and discretion;

 

(3)                                 Paragraph 7(b)(ii) of the Employment
Agreement hereby is deleted in its entirety and replaced with the following:

 

(ii)(A)  a pro-rata bonus for the calendar year of termination, determined by
multiplying Executive’s Target Bonus for such year (assuming employment for the
entire year) by a fraction whose numerator is the number of days that Executive
was employed during such year and whose denominator is the total

 

--------------------------------------------------------------------------------


 

number of days in such year, payable within 60 days following the date of
Executive’s termination of employment; and

 

(B)  to the extent not already paid, a cash incentive award under the ICP
related to the fiscal year immediately preceding the year of termination in an
amount as determined by the Company’s Board or the Compensation Committee of the
Board, as the case may be, in its sole judgment and discretion;

 

(4)                                 The Parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the intent of this Amendment.

 

(5)                                 This Amendment together with the Employment
Agreement constitute the complete agreement of the Parties hereto with respect
to the subject matters referred to herein and supersedes all prior or
contemporaneous negotiations, promises, covenants, agreements or representations
of every nature whatsoever with respect thereto.  This Amendment cannot be
amended, modified or supplemented except by an instrument in writing executed by
the Parties hereto.

 

(6)                                 The terms of this Amendment shall be binding
upon, and shall inure to the benefit of the Executive, the Company and their
respective successors and assigns.  Except as provided in this Amendment, all
other terms and conditions contained in the Employment Agreement shall remain
unchanged and in full force and effect.

 

(7)                                 This Amendment may be executed in any number
of counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute but one and the same instrument.

 

[SIGNATURES ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the Amendment Effective
Date.

 

COMPANY:

 

TREVENA, INC.

 

 

 

 

 

By:

/s/ John M. Limongelli

 

 

Name:

John M. Limongelli

 

 

Title:

SVP, General Counsel & Corporate Secretary

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Maxine Gowen

 

Maxine Gowen, Ph.D.

 

 

--------------------------------------------------------------------------------